Citation Nr: 0808599	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for left knee arthritis, 
status post left knee replacement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1958 to October 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The veteran testified at a Board hearing in February 2008.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's left 
knee arthritis, status post left knee replacement, is related 
to service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, service 
connection for left knee arthritis, status post left knee 
replacement, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
left knee arthritis, status post left knee replacement, which 
represents a complete grant of the benefit sought on appeal.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no 
discussion of VA's duties to notify and assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as osteoarthritis, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

The veteran contends that his left knee was subjected to 
repeated trauma during service.  He has testified and 
submitted written statements attesting to the fact that his 
service duties involved jumping off 4-5 foot truck platforms 
50-60 times a day in order to inspect 2-5 ton trucks.   

Service records establish that the veteran has a lengthy 
service record and that his military occupational specialty 
was that of automotive repairer for 22 years.  The veteran's 
service medical records, however, are negative for any 
findings, treatment or diagnosis of left knee arthritis or 
injury to the left knee.  

Post-service treatment records show that that the veteran was 
diagnosed with arthritis of the left knee and that he 
underwent a total left knee replacement in February 2004.  

This case turns on the question of which of two, 
contradictory opinions is more persuasive with respect to the 
etiology of the veteran's left knee arthritis with total knee 
replacement.  One such opinion was offered by a VA physician 
in May 2005 wherein the physician concluded that since there 
was no documentation of left knee treatment during service or 
immediately after release from active duty, the veteran's 
current left knee arthritis status post total knee 
replacement was not at least as likely as not related to his 
active duty service.  An opposing opinion is presented by a 
private physician who in July 2005, concluded that the 
veteran's current left knee disability (left knee 
replacement) was likely due to the multiple jumps from trucks 
during service.  The physician explained that the jumps 
caused the knee to fail or at least caused the knee to be 
susceptible to failure in the future.  It was stated that the 
veteran's condition was analogous to the joint problems that 
are well described in parachutists.  The physician 
acknowledged that the veteran did not have his knee problems 
diagnosed until several years post service; however, he felt 
that this was consistent with a slowly progressive 
degenerative arthritis.  

Both opinions provide adequate explanations and rationales 
for each conclusion.  Although the private physician did not 
actually review the veteran's service medical records, the 
veteran did correctly report that he did not seek treatment 
for his left knee during service.  The veteran has a lengthy 
service record and the Board finds the veteran's testimony 
and statements concerning his service responsibilities 
involving jumping off trucks to be credible.  Thus, the Board 
finds that the evidence is in relative equipoise as to 
whether the veteran's left knee arthritis, status post left 
knee replacement, is the result of in-service trauma.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for left knee arthritis, status post left knee 
replacement, is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).



ORDER


Service connection for left knee arthritis, status post left 
knee replacement, is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


